DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 5 is objected to because of the following informalities:  line 2 should read: “…through an interior surface of the inflation balloon….” Claim 10 is objected to because of the following informalities: line 2 should read: “further comprises….” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites: “…on an exterior surface of the first inflation balloon.” However, claim 1 fails to disclose a first inflation balloon and as such it is unclear whether or not the first inflation balloon of claim 2 is separate and distinct from the inflation balloon of claim 1 and the limitation lacks antecedent basis if it is an additional element. For the purposes of examination, it will be assumed that the first inflation balloon is the same element as the inflation balloon of claim 1. Claims 3-10 and 12-14 are rejected due to their dependence from claim 2.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,589,070. Although the claims at issue are not identical, they are not patentably distinct from each other because It is clear that all the elements of claim 1 are to be found in claim 1 of the patent.  The difference between claim 1 of the application and claim 1 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus, the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of claim 1 of the application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 of the application is anticipated by claim 1 of the patent, it is not patentably distinct from the patent claim.
Regarding claim 2, the subject matter is known from claim 1 of the patent which discloses a plurality of microneedles coupled to the inflation balloon their tip configured for piercing an inner bladder wall of a patient.
Regarding claim 3, the subject matter is known from claim 1 of the patent which discloses an internal balloon comprising a plurality of lowered portions containing a treatment fluid which is ejected through the microneedles after the inner balloon is inflated.
Regarding claim 4, the subject matter is known from claim 4 of the patent.
Regarding claim 5, the subject matter is known from claim 5 of the patent.
Regarding claim 6, the subject matter is known from claim 6 of the patent.
Regarding claim 7, the subject matter is known from claim 7 of the patent.
Regarding claim 8, the subject matter is known from claim 8 of the patent.
Regarding claim 9, the subject matter is known from claim 9 of the patent.
Regarding claim 10, the subject matter is known from claim 10 of the patent.
Regarding claim 13, the subject matter is known from claim 11 of the patent. 
Regarding claim 14, the subject matter is known from claim 12 of the patent. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3 and 5 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Naimark et al. (US 6,638,246).
Regarding claim 1, Naimark et al. (henceforth Naimark) discloses (e.g., Figure 4A) a balloon delivery system for delivering a treatment fluid (from within compartment 45) to bladder tissue (it’s fully capable of delivering the treatment fluid to any target tissue), comprising: a balloon catheter (49) including a catheter body having a distal treatment end, the distal treatment including an inflation balloon (40A), and a plurality of micro needles (41) interacting with the inflation balloon (they are coupled thereto as depicted in Figure 4A), each micro needle including a needle tip for puncturing an inner bladder wall for delivery of a treatment medicant into bladder tissue, each micro needle puncturing the inner bladder wall with the first inflation balloon in a fully inflated disposition (Col. 5, lines 36-57).
Regarding claim 2, Naimark further discloses wherein the plurality of micro needles are formed directly on an exterior surface of the inflation balloon (Col. 5, lines 36-57).
Regarding claim 3, Naimark further discloses wherein the treatment medicant comprises a treatment fluid and wherein the balloon delivery system further comprise an internal inflation balloon (43) positioned within the inflation balloon (Figure 4A), wherein the treatment fluid is located between 
Regarding claim 5, Naimark further discloses (Figure 4A) wherein each micro needle comprises a stiff dimple (wall of balloon 47) formed by passing a needle through an interior surface of the inflation balloon and out the exterior surface such that said stiff dimple punctures the inner bladder wall with the first inflation balloon in the fully inflated position. In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight. Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. the stiff dimple, does not depend on its method of production, i.e. being formed by passing a needle through an interior surface of the inflation balloon. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Naimark in view of Orr (US 2011/0166516).
Regarding claim 4, Naimark discloses the claimed invention substantially as set forth above for claim 1, but does not explicitly disclose the microneedle as being defined within a recessed surface which comprises a pair of hinges allowing the recessed surface to be directed outward.
Orr teaches a microneedle balloon delivery device (Figures 3-5) wherein each micro needle (80) is defined within a recessed area (64) on the exterior surface, the recessed area further comprising a pair of hinges (portion of balloon surrounding micro needle) with a hinge on each side of the micro needle, wherein inflation of the internal inflation balloon causes each recessed area to be directed outward with the pair of hinges directing each micro needle into the inner bladder wall (Figure 4; paragraph [0010)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the balloon of Naimark/Goldman/Brown/Wright/Talmadge to include recessed areas containing hinges as taught by Orr for the purpose of delivering multiple therapeutics to different target tissues during a single procedure (paragraph [0012] of Orr).
Claims 6-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Naimark in view of Sexton et al. (US 2009/0187167).
Regarding claim 6, Naimark discloses the claimed invention substantially as set forth above for claim 2, but does not explicitly disclose the plurality of barbs or the inclusion of medicament in the needles during manufacture.
Sexton et al. (henceforth Sexton) teaches a microneedle drug delivery device (Figure 6) comprising a plurality of barbs (302) configured to retain each micro needle (300) within the inner bladder wall as when the inflation balloon is deflated the plurality of barbs retain each micro needle within the inner bladder wall and when the inflation balloon is deflated and assumes an uninflated disposition causing each micro needle to break off of the exterior surface (paragraph [0081]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the micro needles of Naimark by providing barbs so as to maintain the micro needles within the tissue after puncture so as to deliver a drug over an extended period as taught by Sexton.
Regarding claim 7, Naimark further discloses wherein the treatment medicant is administered into bladder tissue during a time period in which the bioabsorbable or bioresorbable polymer is broken down by the bladder tissue (Col. 12, lines 22-44).
Regarding claim 8, Naimark further discloses (in an adjacent embodiment depicted in Figure 9B) wherein each micro needle (90B) includes an internal reservoir (92) for retaining the treatment medicant (it is retained within until it is ruptured).
Regarding claim 9, Sexton further teaches a microneedle drug delivery device wherein the treatment medicament is included within the bioabsorbable or bioresorbable polymer during formation of each micro needle (paragraph [0079]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to manufacture the micro needles of Naimark/Goldman/Brown/Wright by including the medicant with the polymer during formation of the micro needles in order to reduce steps in the manufacturing process as well as allowing for the bioabsorbable polymer to dictate a reliable release rate after implantation (paragraph [0079] of Sexton). In addition, it would have been obvious to one of ordinary skill in the art to utilize the embodiment of Figure 9B of Naimark with that of Figure 4A as Naimark discloses that changes and modifications may be made to the embodiments of the description and still be within the scope of the invention (Col. 15, lines 39-41). Furthermore, it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009.


Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Naimark.
Regarding claim 11, Naimark discloses the claimed invention substantially as set forth above for claim 1, and further discloses (in an alternative embodiment depicted in Figures 5a-5b) a sheath (52) covering an internal balloon (57) which comprises a plurality of micro needles (54) which are formed on the internal balloon and are directed to pass the sheath as they are directed into the target lumen (Col. 6, lines 39-51). Naimark fails to explicitly disclose the sheath as a balloon, however, Naimark discloses that the balloon comprising the microneedles can be surrounded by another balloon such that when the first balloon with the microneedles is inflated, the first balloon will expand and the microneedles will puncture the wall of the outer balloon. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the embodiment in Figures 5a-5b by replacing the sheath with an first/outer balloon that surrounds the second balloon with the microneedles, such that the microneedles on the second balloon will pierce the outer surface of the first balloon, as taught by a separate embodiment of Naimark (Col. 13, lines 53-60), as Naimark discloses that changes and modifications may be made to the embodiments of the description and still be within the scope of the invention (Col. 15, lines 39-41). Further, it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009.
Allowable Subject Matter
Claims 10 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art made of record and relied upon does not anticipate or render obvious, alone or in combination, the features of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUSTIN L ZAMORY/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783